Filed 8/19/20 P. v. Leguetelle CA2/7
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION SEVEN


THE PEOPLE,                                                  B297491

         Plaintiff and Respondent,                           (Los Angeles County
                                                             Super. Ct. No. KA118759)
         v.

ULYSSES LEGUETELLE,

         Defendant and Appellant.



      APPEAL from a judgment of the Superior Court of
Los Angeles County, Mike Camacho, Judge. Affirmed.
      Emma Gunderson, under appointment by the Court of
Appeal for Defendant and Appellant.
      Xavier Becerra, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey and Steven D.
Matthews and Gary A. Lieberman, Deputy Attorneys General, for
Plaintiff and Respondent.
                    ________________________
       Ulysses Leguetelle was convicted following a jury trial of
assault with force likely to produce great bodily injury (Pen.
Code, § 245, subd. (a)(4)), with a true finding he had inflicted
great bodily injury upon the victim, Antonio Simental (Pen. Code,
§ 12022.7, subd. (a)), and battery causing serious bodily injury
(Pen. Code, § 243, subd. (d)).1 Leguetelle was sentenced to
seven years in state prison. On appeal Leguetelle contends the
jury’s finding he personally caused Simental to suffer great bodily
injury is not supported by substantial evidence. We affirm.
                  FACTUAL BACKGROUND
       Leguetelle was fired from his job at the Community Thrift
Store in Covina on July 31, 2018. Angry, Leguetelle yelled, threw
things and then left the store. He returned two hours later and
confronted Simental, who had been Leguetelle’s supervisor. As
Leguetelle came very close, Simental pushed him away.
Leguetelle responded by punching Simental on the left side of his
face, knocking him to the cement floor of the loading dock.
Simental testified at trial Leguetelle’s punch caused him to lose
consciousness:
       “Q. When he hit you on the left side of your face, what
happened to you?
       “A. Like, I was knocked out. I was on the floor.
       “Q. When you say you were knocked out, did you lose
consciousness at some point?
       “A. Yes.
       “Q. And you said then you were on the floor; right?
       “A. Yes.


1     Leguetelle was found not guilty of making a criminal
threat. (Pen. Code, § 422.)



                                2
       “Q. So, do you recall being on your feet at one point and
then waking up on the floor?
       “A. Yes. I remember I was standing up. And then, when I
came to, I’m asking myself, ‘Why am I on the floor?’
       “Q. So, you don’t recall how you got there?
       “A. No.”
       Hector Marquez, a coworker who helped Simental to his
feet after he had been knocked down, confirmed that Simental
appeared to have lost consciousness. Marquez testified, when he
saw Simental on the ground, Simental was not moving. Then,
when he got up, “he looked kind of out of it.”
      Simental also testified he suffered severe head pain
following the blow:
        “Q.   Did you feel pain on your head?
        “A.   Yes.
        “Q.   What kind of pain?
        “A.   A lot of pain.
        “Q.   Was it a severe pain to your head?
        “A.   Yes.
        “Q.   And this pain–was it just for that moment or did it
last?
      “A. It lasted for about three days.
      “Q. And is–that was the same pain from the spot that your
head touched the concrete; is that right?
      “A. Yes.”
      The punch and resulting fall to the ground also left visible
marks on the left side of Simental’s head, as shown by a
photograph taken shortly after the incident and admitted into
evidence at trial.
        Finally, Simental testified to his need for stitches:



                                    3
      “Q. What type of medical treatment did you receive?
      “A. They put four stitches in my mouth.
      “Q. Why was that?
      “A. Because of the blow that he gave me.
      “Q. Did you bleed as a result?
      “A. Yes. A lot.
      “Q. And prior to the stitches going in, were you bleeding
from inside your mouth?
      “A. Yes.”2
                          DISCUSSION
      1. Governing Law
          a. Great bodily injury
       Penal Code section 12022.7, subdivision (a), provides, “Any
person who personally inflicts great bodily injury on any person
other than an accomplice in the commission of a felony or
attempted felony shall be punished by an additional and
consecutive term of imprisonment in state prison for three years.”
Subdivision (f), in turn, defines “great bodily injury” as “a
significant or substantial physical injury.” The court, using
CALCRIM No. 3160, instructed the jury with this statutory
definition, with the additional explanation, “It is an injury that is
greater than minor or moderate harm.” (See People v. Cross
(2008) 45 Cal. 4th 58, 63-64 [quoting People v. Miller (1977)
18 Cal. 3d 873, 883, which had construed the term “great bodily
injury” in former Penal Code sections to mean “significant or
substantial bodily injury or damage as distinguished from trivial


2     On cross-examination Simental stated no X-rays were
taken and he did not stay at the hospital after receiving the
stitches.



                                   4
or insignificant injury or moderate harm”].)3 “[T]o be significant
or substantial the injury need not be so grave as to cause the
victim ‘“permanent,” “prolonged,” or “protracted”’ bodily damage.”
(Cross, at p. 64; see People v. Wolcott (1983) 34 Cal. 3d 92, 107
[injuries exceeding “transitory and short-lived bodily distress”
qualify as “great bodily injury”].)
       The Supreme Court has emphasized the question whether
injuries suffered by a victim constitute great bodily injury within
the meaning of Penal Code section 12022.7 is one of fact for the
jury to decide: “This court has long held that determining
whether a victim has suffered physical harm amounting to great
bodily injury is not a question of law for the court but a factual
inquiry to be resolved by the jury. [Citations.] ‘“A fine line can
divide an injury from being significant or substantial from an
injury that does not quite meet the description.”’ [Citations.]
Where to draw that line is for the jury to decide.” (People v.
Cross, supra, 45 Cal.4th at p. 64; accord, People v. Cardenas
(2015) 239 Cal. App. 4th 220, 227.)
         b. Standard of review
       In considering a claim of insufficient evidence in a criminal
case, “‘we review the whole record to determine whether any
rational trier of fact could have found the essential elements of
the crime or special circumstances beyond a reasonable doubt.
[Citation.] The record must disclose substantial evidence to
support the verdict–i.e., evidence that is reasonable, credible, and
of solid value–such that a reasonable trier of fact could find the
defendant guilty beyond a reasonable doubt. [Citation.] In

3     The court used the same definition, included in CALCRIM
No. 875, when instructing the jury on the substantive offense of
assault with force likely to produce great bodily injury.



                                 5
applying this test, we review the evidence in the light most
favorable to the prosecution and presume in support of the
judgment the existence of every fact the jury could reasonably
have deduced from the evidence. [Citation.] “Conflicts and even
testimony [that] is subject to justifiable suspicion do not justify
the reversal of a judgment, for it is the exclusive province of the
trial judge or jury to determine the credibility of a witness and
the truth or falsity of the facts upon which a determination
depends. [Citation.] We resolve neither credibility issues nor
evidentiary conflicts; we look for substantial evidence.
[Citation.]” [Citation.] A reversal for insufficient evidence “is
unwarranted unless it appears ‘that upon no hypothesis
whatever is there sufficient substantial evidence to support’” the
jury’s verdict.’” (People v. Penunuri (2018) 5 Cal. 5th 126, 142;
accord, People v. Zamudio (2008) 43 Cal. 4th 327, 357; People v.
Manibusan (2013) 58 Cal. 4th 40, 87.)
       “‘[U]nless the testimony is physically impossible or
inherently improbable, testimony of a single witness is sufficient
to support a conviction.’” (People v. Ghobrial (2018) 5 Cal. 5th
250, 281.) The same deferential standard applies when reviewing
a challenge to the sufficiency of the evidence to support a
sentencing enhancement. (People v. Albillar (2010) 51 Cal. 4th
47, 59-60.)
      2. Substantial Evidence Supports the Jury’s Finding of
         Great Bodily Injury
      The evidence of Simental’s loss of consciousness, albeit
momentary, facial abrasions/bruises, severe head pain lasting for
three days, and four stitches to stop internal bleeding in his
mouth, taken together, was more than sufficient for the jury to
find Leguetelle had personally inflicted great bodily injury within



                                 6
the meaning of Penal Code section 12022.7. (See People v.
Washington (2012) 210 Cal. App. 4th 1042, 1047 [“[a]n
examination of California case law reveals that some physical
pain or damage, such as lacerations, bruises, or abrasions is
sufficient for a finding of ‘great bodily injury’”]; see also People v.
Clay (1984) 153 Cal. App. 3d 433, 459-460 [evidence victims’ head
wounds required three, five, six and seven stitches sufficient to
affirm a great bodily injury finding as to each of the
four victims].)
       Leguetelle’s challenge to the sufficiency of the evidence to
support the jury’s finding is essentially a request that we reweigh
the evidence. We decline the invitation, as we must.
       Nor are we persuaded by Leguetelle’s discussion of several
appellate opinions in which those courts, based on the records
before them, held the evidence was insufficient to support a great
bodily injury finding. (See People v. Thomas (1992) 2 Cal. 4th
489, 516 [“[w]hen we decide issues of sufficiency of evidence,
comparison with other cases is of limited utility, since each case
necessarily depends on its own facts”].) For example, in People v.
Richardson (1972) 23 Cal. App. 3d 403, 409, cited by Leguetelle,
the court held the victim of a robbery, Rachel Denslow, who had
been struck on her neck, causing her to fall, had not suffered
great bodily injury. The court explained, “Although she had said
at the preliminary examination that she had been knocked
unconscious, she testified at the trial, when asked whether there
was any time when she was not aware of what was going on after
the blow: ‘No. I think I was aware most of the time, or at least
shortly.’ Mrs. Denslow did not testify, nor did any physician or
anyone else, as to sequelae of the single blow.” (Id. at pp. 409-
410.) Here, in contrast, Simental testified as to the continuing,




                                   7
adverse consequences of Leguetelle’s attack–four stitches in his
mouth and severe head pain for three days.
       Similarly unhelpful to Leguetelle is People v. Nava (1989)
207 Cal. App. 3d 1490, quoted in his opening brief, in which the
court, after observing “[t]here are 206 bones in the human body
ranging in size from the femur of the leg to the ungual phalange
of the little toe,” held only that, while a fractured bone may
constitute great bodily injury, it does not as a matter of law
regardless of circumstance. (Id. at pp. 1496-1497.) “[P]ain or
disfigurement or suturing or organ or bone impairment can be
great bodily injury only if a trier of fact determines the injury is
of a particular quality or intensity. There is no generic category
of injury listed which qualifies as great bodily injury without a
determination of the quality of that injury.” (Id. at p. 1497.)
Here, the properly instructed jury made the required
determination of the quality of injury Simental had suffered.
Substantial evidence supported its finding those injuries, even if
not permanent, prolonged or protracted, were significant or
substantial.
                          DISPOSITION
      The judgment is affirmed.



                                      PERLUSS, P. J.

      We concur:



            SEGAL, J.                 FEUER, J.




                                  8